                                                                                                  .- D t


 1
 2
 3
                                                                                 ~ - ~ 2019
 4
 5
 6
 7
 8                                UNITED STATES DISTRICT COURT
 9                             CENTRAL DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                           ~ Case No. 8:03-cr-00269-CJC
12                          Plaintiff,                   ' ORDER OF DETENTION AFTER
                                                         ~ HEARING [Fed. R. Crim. P. 32.1(a)(6);18
13                                                         U.S.C. § 3143(a)]
                             v.
14
     EDUARDO MANUEL MARQUEZ,
15
16                          Defendant.

17
18          The defendant having been arrested in this District pursuant to a warrant issued by
19   the United States District Court for the Central District of California for alleged violations
20   ofthe terms and conditions ofsupervision; and
21          The Court having conducted a detention hearing pursuant to Federal Rule of
22   Criminal Procedure 32.1(a)(6) and 18 U.S.C. § 3143(a),
23          The Court finds that:
24      A.(X) The defendant has not met defendant's burden ofestablishing by clear and
25          convincing evidence that he is not likely to flee ifreleased under 18 U.S.C. § 3142(b)
26          or (c). This finding is based on: nature ofcurrent allegations. including alleged multiple
27          instances ofnew criminal conduct; prior alleged violation • crimfnal history
28          and
 1      B. (X)The defendant has not met defendant's burden of establishing by clear and
 2         convincing evidence that he is not likely to pose a danger to the safety ofany other
 3         person or the community ifreleased under 18 U.S.C.§ 3142(b) or (c). This finding is
 4         based on: nature ofcurrent allegations including alleged multiple instances ofnew criminal
 5         conduct:prior alleged violation: criminal histor;~
 6
 7 'I         IT THEREFORE IS ORDERED that the defendant be detained pending further
 8      revocation proceedings.
 9
10      Dated: ~%a'~ ~ ~i ~~ r
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                          2
